Judgment, Supreme Court, New York County (Ira Gammer-man, J.H.O.), entered October 4, 2007, directing a jury verdict *421for defendants Hudson Towers, Marina Towers and Gateway Plaza, dismissing the complaint against them, unanimously affirmed, without costs.
Plaintiff Gristede’s failed to prove the elements necessary for a res ipsa loquitur charge (see Dermatossian v New York City Tr. Auth., 67 NY2d 219, 226 [1986]). There was no evidence that the power outage was of the kind ordinarily resulting from negligence. There was also no proof that the alleged negligence was a proximate cause of plaintiffs’ damages.
In directing the verdict, the court gave plaintiffs every favorable inference based on the evidence submitted, but saw no rational basis upon which the jury could have found in their favor (see CPLR 4401; Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]). Plaintiffs failed to present any evidence as to what caused the wires to burn, which resulted in a power failure that caused them to sustain damages due to loss of revenue and product.
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Saxe, J.P., Nardelli, Buckley, Moskowitz and Renwick, JJ.